EXHIBIT FOR IMMEDIATE RELEASE Company Contact: Investor Relations Contacts: Media Contact: AngioDynamics, Inc. EVC Group, Inc. EVC Group, Inc. D. Joseph Gersuk, CFO Julie Huang/Doug Sherk Steve DiMattia (800) 772-6446 x1608 (646) 443-6963 (646) 201-5445 jgersuk@AngioDynamics.com jhuang@evcgroup.com sdimattia@evcgroup.com dsherk@evcgroup.com AngioDynamics Announces Departure of COO Robert Mitchell Mitchell Accepts CEO Position of Start-up Medical Device Company QUEENSBURY, N.Y. February 19, 2008—AngioDynamics (NASDAQ: ANGO), a leading provider of innovative medical devices used by interventional radiologists, nephrologists, and surgeons for the minimally invasive treatment of cancer and peripheral vascular disease, announced today that Robert D. Mitchell, the Company’s Chief Operating Officer, has resigned his position effective February 29, 2008 to become the CEO of Nellix Endovascular, a start-up medical device company. “I thank Bob Mitchell for his efforts and contributions over the past 14 months and wish him well as he pursues the next chapter of his career,” said Eamonn Hobbs, President & CEO.“Over the past year, we have strengthened our senior management team.While I will be assuming many of Bob’s responsibilities, others will add some responsibilities.We expect a smooth transition and a continuation of our recent positive momentum.” About
